Title: From Thomas Jefferson to Gideon Granger, 29 August 1802
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
            Monticello Aug. 29. 1802
          
          Not knowing whether the postmasters from hence to & at Boston are all true, I inclose the within to you and ask the favor of your cover to the postmaster or any other person you can confide in at Boston to deliver it. Your favors of Aug. 23. & 24. are recieved. pray forward me by post one of mr Bishop’s new pamphlets, & let it stand in account between us till we meet. I see with sincere grief that the schism at New York is setting good republicans by the ears, and is attacking characters which no body doubts. it is not for me to meddle in this matter; but there can be no harm in wishing for forbearance. if the mortification arising from our division could be increased, it would be by the triumph and chucklings & fomentations of the Federalists. Accept assurances of my great esteem & respect
          
            Th: Jefferson
          
         